--------------------------------------------------------------------------------

Exhibit 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of the 15th day of
May, 2015, between AXT, Inc., a Delaware Corporation, (“AXT” or the “Company”),
with its principal place of business located at 4281 Technology Drive, Fremont,
California, and Davis Zhang an individual, residing at 13612 Vaquero Court,
Saratoga, California 95070 (“Zhang”) (collectively, the “Parties”).
 
RECITALS
 

A. AXT has retained the services of Zhang to provide advice and counsel for: (1)
the strategy and operations of the ten (10) joint ventures associated with AXT
(the “Joint Ventures”) and its subsidiaries in China, and; (2) the locating and
training of a candidate to assist Dr. Morris Young (“Dr. Young”), in his
capacity as the Chief Executive Officer of AXT, in managing the ten (10) Joint
Ventures and AXT’s subsidiaries in China;

 

B. In view of his twenty-nine (29) years of employment at and dedication to AXT,
this Agreement is offered to Zhang by AXT to help create a smooth transition
period following Zhang’s resignation and departure so that Zhang can focus on
improving his poor health.

 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the receipt and adequacy of which are hereby acknowledged, and in
consideration of the recitals set forth above, the Parties hereto agree as
follows.
 

1. Engagement.  Subject to the terms and conditions of this Agreement, AXT
hereby engages Zhang as an independent contractor to perform the services set
forth herein, and Zhang hereby accepts such engagement.

 

2. Duties and Term.  Zhang’s duties and term of engagement are set forth below:

 

a. Duties.  Zhang’s consultation services will be limited to (i) the strategy
and operations of the ten (10) Joint Ventures and AXT’s subsidiaries in China,
and (ii) the locating and training of a candidate to assist Dr. Young, in his
capacity as the Chief Executive Officer for AXT, in managing the ten (10) Joint
Ventures and AXT’s subsidiaries in China.  In this consulting arrangement, Zhang
will report exclusively to Dr. Young and will communicate with Dr. Young, the
candidate and the management teams of the ten (10) Joint Venture and AXT’s
subsidiaries in China.

 

b. Term.  Zhang will consult on an independent contractor basis with AXT for
three (3) months, from May 16, 2015 to August 15, 2015, to locate and train a
candidate to assist Dr. Young, in his capacity as the Chief Executive Officer of
AXT, in managing the ten (10) Joint Ventures and AXT’s subsidiaries in China. 
If the candidate is not located or suitably trained at the end of the three
months, and AXT requests an extension of this agreement on or before August 3,
2015, Zhang may in his sole discretion agree to extend the term of the
independent contractor agreement for another three (3) months, from August 16,
2015 to November 15, 2015.

 
Page 1 of 6

--------------------------------------------------------------------------------

This Agreement shall terminate on August 15, 2015 with no additional notice,
unless Zhang agrees to extend the term of the Agreement for another three (3)
months.  If Zhang agrees to extend the term of the Agreement, this Agreement
will terminate on November 15, 2015 with no additional notice.
 

3. Compensation.  Subject to Sections 4, 5 and 6, Zhang’s compensation shall be
in the amount of $112,500, which shall be paid by AXT in a lump sum at the
beginning of each of the three (3) month terms.  AXT shall pay a lump sum of
$112,500 to Zhang on May 16, 2015.  If a second term is necessary, AXT will make
a second payment of $112,500 to Zhang on August 15, 2015.

 

4. Health Expenses.  During the term of the Agreement, AXT shall contribute
$3,000 a month to Zhang’s health expenses (including medical and dental
insurance), however obtained, whether or not incurred.  A three month payment of
$9,000 shall be made in a lump sum at the beginning of each of the three (3)
month terms in the same manner described in Section 3.

 

5. Business Expenses.  Zhang is authorized to incur reasonable expenses in
connection with the performance of this Agreement, including travel and other
similar items.  Zhang must provide AXT adequate records and other documentation
as may be required for the substantiation of such expenditures as a business
expense.  AXT shall promptly reimburse Zhang for reasonable and necessary
expenses incurred on behalf of AXT by Zhang in connection with the performance
of Zhang’s duties under this Agreement.  AXT agrees that it will make prompt
payment to Zhang following receipt and verification of the incurred expenses.

 

6. Stock Options.  Zhang’s currently existing stock options with AXT will
continue to vest until November 30, 2015, regardless of the status of this
Agreement.  Zhang will continue to be subject to AXT’s stock trading
restrictions for six (6) months after the termination or conclusion of this
Agreement.

 

7. Conflicting Obligations.  Zhang represents and warrants that he has no
agreements, relationships, or commitments to any other person or entity that
conflict with the provisions of this Agreement, his obligations to the Company
under this Agreement, and/or his ability to perform the services under this
Agreement. Zhang will not enter into any such conflicting agreement during the
term of this Agreement.

 

8. Competing Agreements.  For so long as Zhang is providing services to the
Company pursuant to this Agreement, Zhang will not enter into any agreement or
arrangement with any third party, including a third-party deemed by the Company
to be the Company’s competitor, for the purpose of providing to such third party
services, including, but not limited to, services similar to the services
covered by this Agreement.

 
Page 2 of 6

--------------------------------------------------------------------------------

9. Proprietary Information.  Sections 3 and 4 of the Employee Inventions and
Proprietary Rights Assignment Agreement, dated January 27, 2000 (the “Employee
Inventions and Proprietary Rights Assignment Agreement”), are incorporated
herein by reference and shall remain effective during the term of this
Agreement.  A copy of the Employee Inventions and Proprietary Rights Assignment
Agreement is attached to this Agreement as Exhibit A.

 

10. Independent Contractor.  This Agreement shall not render Zhang an employee,
partner, agent of, or joint venture with AXT for any purpose.  Zhang is and will
remain an independent contractor in his relationship to AXT.  Zhang acknowledges
full responsibility for compliance with all Federal, State and City tax
regulations regarding taxes that may accrue on the fee, including expenses, if
any, paid to Zhang as a result of services rendered to AXT.  AXT shall not be
responsible for withholding taxes with respect to Zhang’s compensation
hereunder.

 

11. Merger.  This Agreement shall not be terminated by the merger or
consolidation of AXT into or with any other entity.

 

12. Termination.  Notwithstanding the provisions in Section 2(b) above, Zhang
may terminate this Agreement at any time for any reason by fourteen (14)
calendar days’ written notice to AXT.  AXT may only terminate this Agreement for
gross negligence, gross incompetence, or a medical disability that makes Zhang
unable to perform his consultancy.

 

13. Survival.  Upon the conclusion or termination of this Agreement, the
obligations of the Parties to each other shall come to an end, except that the
provisions of Section 6 (regarding stock options) shall survive.

 

14. Choice of Law.  The laws of the state of California shall govern the
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties of the Parties hereto.

 

15. Arbitration.  Any controversies arising out of the terms of this Agreement
or its interpretation shall be settled in the County of Santa Clara, State of
California, through JAMS arbitration, and the judgment upon award may be entered
in any court having jurisdiction thereof.

 
Page 3 of 6

--------------------------------------------------------------------------------

16. Consent to Jurisdiction and Forum Selection.  If a controversy is unable to
be settled through JAMS arbitration for any reason, the Parties hereto agree
that all actions or proceedings arising in connection with this Agreement shall
be tried and litigated exclusively in the State and Federal courts located in
the County of San Francisco, State of California.  The aforementioned choice of
venue is intended by the Parties to be mandatory and not permissive in nature,
thereby precluding the possibility of litigation between the parties with
respect to or arising out of this Agreement in any jurisdiction other than that
specified in this paragraph.  Each party hereby waives any right it may have to
assert the doctrine of forum non conveniens or similar doctrine or to object to
venue with respect to any proceeding brought in accordance with this paragraph,
and stipulates that the State and Federal courts located in the County of San
Francisco, State of California shall have in personam jurisdiction and venue
over each of them for the purpose of litigation any dispute, controversy, or
proceeding arising out of or related to this Agreement.  Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this paragraph by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in this Agreement.  Any final judgment
rendered against a party in any action or proceeding shall be conclusive as to
the subject of such final judgment and may be enforced in other jurisdictions in
any manner provided by law.

 

17. Headings.  Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof

 

18. No Waiver. None of the provisions of this Agreement shall be deemed to have
been waived by any act or acquiescence on the part of Zhang, but only by an
instrument in writing signed by both Zhang and an authorized officer of AXT. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision or of the same provision on another occasion. Waiver by one party
hereto of breach of any provision of this Agreement by the other shall not
operate or be construed as a continuing waiver.

 

19. Assignment.  Zhang shall not assign any of his rights under this Agreement,
or delegate the performance of any of his duties hereunder, without the prior
written consent of AXT.

 

20. Construction of Agreement.  This Agreement shall be construed and
interpreted according to its plain meaning, and no presumption shall be deemed
to apply in favor of, or against the party drafting the Agreement.  The Parties
acknowledge and agree that each has had the opportunity to seek and utilize
legal counsel in the drafting of, review of, and entry into this Agreement.

 

21. Notices.  Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested.  If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service.  If such
service, demand or other communication is given by mail, such notice shall be
conclusively deemed given five (5) days after deposit thereof in the United
States mail addressed to the party to whom such notice, demand or other
communication is to be given as follows:

 
Page 4 of 6

--------------------------------------------------------------------------------

 
If to Zhang:  
[Name]
Davis Zhang
 
 
[Address]
Carey & Carey
 
 
 
P.O. Box 1040
 
 
 
Palo Alto, California 94302-1040
 
 
 
 
 
If to AXT:    
[Name]
AXT, Inc.
 
 
[Address]
4281 Technology Drive
  Fremont, California 94538

 
Any party hereto may change its address for purposes of this paragraph by
written notice in the manner provided above.
 

22. Entire Agreement.  This Agreement, including its recitals, and the Employee
Inventions and Proprietary Rights Assignment Agreement contain the entire
understanding between the Parties and supersede all prior or contemporaneous
communications, agreements, and understandings between the Parties with respect
to the subject matter hereof.  This Agreement may be modified only by a written
amendment executed by both Parties and made a part hereto by incorporation.

 

23. Attorneys’ Fees.  The prevailing party in any action brought for the
enforcement or interpretation of this Agreement shall be entitled to receive
from the losing party a reasonable sum for its attorneys’ fees and costs of
litigation, in addition to any other relief to which it may be entitled.

 

24. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

 

25. Severability.  If any provision of this Agreement is held to be invalid,
such invalidity shall not affect the validity or enforceability of any other
provision of this Agreement.

 

26. Time is of the Essence.  Time is of the essence in this Agreement pursuant
to the time frame and terms described in Sections 2, 3, and 4.

 

27. Force Majeure.  Neither party shall be liable in damages or have the right
to terminate this Agreement for any delay or default in performing hereunder if
such delay or default is caused by conditions beyond its control including, but
not limited to Acts of God, Government restrictions (including the denial or
cancellation of any export or other necessary license), wars, insurrections
and/or any other cause beyond the reasonable control of the party whose
performance is affected.

 
[Remainder of page intentionally left blank]
 
Page 5 of 6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year hereinabove written.
 
AN INDIVIDUAL:
AXT, INC.
 
By:
/s/ Davis Zhang
 
By:
/s/ Morris S. Young
       
Print Name: 
Davis Zhang
 
Name: 
Morris S. Young
           
Title:
Chief Executive Officer
 

 
Page 6 of 6

--------------------------------------------------------------------------------

Exhibit A
 

--------------------------------------------------------------------------------

 
EMPLOYEE INVENTIONS AND
PROPRIETARY RIGHTS ASSIGNMENT
AGREEMENT
 
1.
This agreement is to be signed by American Xtal Technology employees for new or
continued employment by AXT, Inc. DO NOT USE THIS AGREEMENT WHEN RETAINING
INDEPENDENT CONTRACTOR OR CONSULTANT SERVICES.

 
2.
To Be Completed Before Signing.

 

 
(a)
Exhibit A (“Prior Inventions”) must be completed prior to signing this agreement
in accordance with Paragraph 8 (“Disclosure of Prior Inventions”). If the
employee has no such prior inventions, complete the form by writing, “No such
prior inventions exist.”

 
3.
Signature. Have the employee sign and date both the signature page and Exhibit B
(“Limited Exclusion Notification”) in accordance with Paragraph 14
(“Nonassignable Inventions”).

 
 
1

--------------------------------------------------------------------------------

EMPLOYEE INVENTIONS AND PROPRIETARY RIGHTS
ASSIGNMENT AGREEMENT
 
This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
American Xtal Technology, a division of AXT, Inc. (“Company”). In return for my
new or continued employment by Company, I acknowledge and agree that:
 
1.          No Conflict.  I will perform for Company such duties as may be
designated by Company from time to time. I agree that my employment with the
Company is for no specified term, and may be terminated by the Company at any
time, with or without cause, and with or without notice. Similarly, I may
terminate my employment with the Company at any time, with or without cause and
with or without notice. During my period of employment by Company, I will devote
my best efforts to the interests of Company and will not engage in other
employment or in any activities determined by Company to be detrimental to the
best interests of Company without the prior written consent of Company.
 
2.          Prior Work.  All previous work done by me for Company relating in
any way to the conception, design, development or support of products for
Company is the property of Company.
 
3.          Proprietary Information.  My employment creates a relationship of
confidence and trust between Company and me with respect to any information:
 
(a)           Applicable to the business of Company; or
 
(b)           Applicable to the business of any client or customer of Company,
which may be made known to me by the company or by any client or customer of
Company, or learned by me in such context during the period of my employment.
 
All of such information has commercial value in the business in which Company is
engaged and is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions,   know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
its respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
“Proprietary Information” also includes proprietary or confidential information
of any third party that may disclose such information to Company or me in the
course of Company’s business.
 
4.          Nondisclosure of Proprietary Information.  All Proprietary
Information is the sole property of Company, its assigns, and its customers and
Company, its assigns and its customers shall be the sole owner of all patents,
copyrights, maskworks, trade secrets and other rights in connection therewith. I
hereby assign to Company any rights I may have or acquire in such Proprietary
Information. At all times, both during my employment by Company and after its
termination, I will keep in confidence and trust all Proprietary Information,
and I will not use or disclose any Proprietary Information or anything directly
relating to it without the written consent of Company, except as may be
necessary in the ordinary course of performing my duties as an employee of
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry not as a result of a breach of this Agreement and my own skill,
knowledge, know-how and experience to whatever extent and in whatever way I
wish.
 
1

--------------------------------------------------------------------------------

5.          Return of Materials.  Upon termination of my employment or at the
request of Company before termination, I will deliver to Company all written and
tangible material in my possession incorporating the Proprietary Information or
otherwise relating to Company’s business.
 
6.          Inventions.  As used in this Agreement, the term “Inventions” means
any and all new or useful art, discovery, improvement, technical development, or
invention whether or not patentable, and all related know-how, designs,
maskworks, trademarks, formulae, processes, manufacturing techniques, trade
secrets, ideas, artwork, software or other copyrightable or patentable works.
 
7.          Disclosure of Prior Inventions.  I have identified on Exhibit A
(“Prior Inventions”) attached hereto all Inventions relating in any way to
Company’s business or demonstrably anticipated research and development which
were made by me prior to my employment with Company (“Prior Inventions”), and I
represent that such list is complete. I represent that I have no rights in any
such Inventions other than those Prior Inventions specified in Exhibit A (“Prior
Inventions”). If there is no such list on Exhibit A (“Prior Inventions”), I
represent that I have made no such Prior Inventions at the time of signing this
Agreement.
 
8.          Ownership of Company Inventions; License of Prior Inventions.  I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by copyrights are “works made for hire” as that term is defined in
the United States Copyright Act (17 USCA § 101). I hereby agree promptly to
disclose and describe to Company, and I hereby assign and agree to assign to
Company or its designee, my entire right, title, and interest in and to all
Inventions and any associated intellectual property rights which I may solely or
jointly conceive, develop or reduce to practice during the period of my
employment with Company (a) which relate at the time of conception or reduction
to practice of the invention to Company’s business or actual or demonstrably
anticipated research or development, or (b) which were developed on any amount
of Company’s time or with the use of any of Company’s equipment, supplies,
facilities or trade secret information, or (c) which resulted from any work I
performed for Company (“Company Inventions”). I agree to grant Company or its
designees a royalty free, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of distribution) to practice all applicable
patent, copyright and other intellectual rights relating to any Prior Inventions
which I incorporate, or permit to be incorporated, in any Company Inventions.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, such Prior Inventions in any Company Inventions without
Company’s prior written consent.
 
2

--------------------------------------------------------------------------------

9.          Future Inventions. I recognize that Inventions or Proprietary
Information relating to my activities while working for Company and conceived or
made by me, alone or with others, within one (1) year after termination of my
employment may have been conceived in significant part while employed by
Company. Accordingly, I agree that such Inventions and Proprietary Information
shall be presumed to have been conceived during my employment with Company and
are to be assigned to Company unless and until I have established the contrary.
 
10.        Cooperation in Perfecting Rights to Inventions.
 
 (a)           I agree to perform, during and after my employment, all acts
deemed necessary or desirable by Company to permit and assist it, at its
expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Inventions hereby assigned to Company. Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation in the registration and enforcement of applicable patents,
copyrights, maskworks or other legal proceedings.
 
 (b)           In the event that Company is unable for any reason to secure my
signature to any document required to apply for or execute any patent,
copyright, mask work or other applications with respect to any Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), I hereby irrevocably designate and appoint
Company and its duly authorized officers and agents as my agents and
attorneys-in-fact to act for and on my behalf and instead of me, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents, copyrights, maskworks or other rights
thereon with the same legal force and effect as if executed by me.
 
11.        No Violation of Rights of Third Parties. My performance of all the
terms of this Agreement and as an employee of Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me prior to my employment with Company, and I will not disclose
to Company, or induce Company to use, any confidential or proprietary
information or material belonging to any previous employer or others. I am not a
party to any other agreement that will interfere with my full compliance with
this Agreement. I agree not to enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement.
 
12.        Survival. This Agreement (a) shall survive my employment by
Company,(b) does not in any way restrict my right or the right of Company to
terminate my employment at any time, for any reason or for no reason, (c) inures
to the benefit of successors and assigns of Company, and (d) is binding upon my
heirs and legal representatives.
 
13.        Nonassignable Inventions. This Agreement does not apply to an
Invention that qualifies fully as a nonassignable Invention under the provisions
of Section 2870 of the California Labor Code. I have reviewed the notification
in Exhibit B (“Limited Exclusion Notification”) and agree that my signature
acknowledges receipt of the notification. However, I agree to disclose promptly
in writing to the company all Inventions made or conceived by me during the term
of my employment and for one (1) year thereafter, whether or not I believe such
Inventions are subject to this Agreement, to permit a determination by Company
as to whether or not the Inventions should be the property of Company. Any such
information will be received in confidence by Company.
 
3

--------------------------------------------------------------------------------

14.        No Solicitation. During the term of my employment with Company and
for a period of two (2) years thereafter, I will not solicit, encourage, or
cause others to solicit or encourage any employees of Company to terminate their
employment with Company.
 
15.        Injunctive Relief, A breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to Company for
which there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).
 
16.        Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth above or such other
addresses as either party may specify in writing.
 
17.        Governing Law. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents.
 
18.        Severability. Should any provisions of this Agreement be held by a
court of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
 
19.        Waiver. The waiver by Company of a breach of any provision of this
Agreement by me shall not operate or be construed as a waiver of any other or
subsequent breach by me.
 
20.        Entire Agreement. This Agreement represents my entire understanding
with Company with respect to the subject matter of this Agreement and supersedes
all previous understandings, written or oral. This Agreement may be amended or
modified only with the written consent of both me and Company. No oral waiver,
amendment or modification shall be effective under any circumstances whatsoever.
 
4

--------------------------------------------------------------------------------

I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.


“COMPANY”
 
“EMPLOYEE”
 
AXT, Inc.
       
By:
                  
By:
/s/ Davis Zhang  
Printed Name: 
Andrew Sie
 
Printed Name: 
Davis Zhang
 
Title:
Director of Human Resources
 
Title
President - Substrate Division
 
Dated:
               
Dated:
1/27/00

 
5

--------------------------------------------------------------------------------

Exhibit A
 
PRIOR INVENTIONS
 
1

--------------------------------------------------------------------------------

Exhibit B
 
LIMITED EXCLUSION NOTIFICATION
 
THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and American XTAL Technology, Inc.
(“Company”) does not require you to assign or offer to assign to Company any
invention that you developed entirely on your own time without using Company’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:
 
(1)        Relate at the time of conception or reduction to practice of the
invention to Company’s business, or actual or demonstrably anticipated research
or development of Company.
 
(2)        Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or invention to be in the United States.
 
I ACKNOWLEDGE RECEIPT of a copy of this notification.
 
Employee Signature:
/s/ Davis Zhang    
Davis Zhang
 
(Printed Name of Employee)

 
Date:
1/27/00
       
WITNESSED BY:
 
/s/ Soraya Rodriguez
     
Soraya Rodriguez HR Rep
(Printed Name of Witness/Company Representative)
 
Date:
1/27/00
 

 
 
2

--------------------------------------------------------------------------------